DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim (U.S. Publication 2019/0117013). 
Regarding claim 13, Kim teaches an appliance (figures 1 and 2 show the entire apparatus) comprising: a container (110); said container having a handle (111); said handle having a movable lever (figure 6a shows the lever 343 and describes items 400 and 500 as handle portions); said movable lever movable between a first lever position and a second lever position (343 retracts when pressed in by item 345); a lid (140); said lid attachable to said container (figure 1 shows item 140 attached to 110), said lid having a protrusion (item 345); said protrusion contacts said movable lever when said lid is attached to said container, causing said movable lever to move from said first lever position to said second lever position (see the configuration shown in figures 6a and 6b, item 345 pushes lever 343 into a second position); wherein, when said lid is attached to said container, said protrusion of said lid contacts said movable lever (figure 6b shows item 345 contacting item 343); a base (item 200), said base comprising: a motor for operating said appliance (item 260); a first safety switch (340), wherein .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Publication 2019/0117013). 
Regarding claim 14, Kim teaches said lid having: a cover and a side wall (item 140, top of item 140 is considered a cover, the sidewall is considered the proximate item 146), said side wall having at least one indent (threaded portion proximate item 146a); a chute located on said cover for inserting comestible matter into said container (the channel formed proximate item 141 is considered reading on a chute); an intended on the container (items 112a/112b) and a locking protrusion on the lid (item 146a and 146b).
Regarding claim 14, Kim is silent to the locking protrusion being on the container and the indentation on the lid. 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art to reverse the arrangement of the indentation and locking protrusion in order to allow for a more convenient locking assembly since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 1-12 are allowed. 
Regarding claim 1, the prior art does not teach or fairly suggest an appliance with the combination of two different containers with the two second configurations in which the safety switch of the base is actuated.  
Regarding claims 11, the prior art does not teach or fairly suggest an appliance with the combination of a blade attachment having two movable tabs, the container with the movable tabs, and a base with the two safety switches. 
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 15, the prior art does not teach or fairly suggest an appliance with said protrusion of said lid contacting the lever while the locking protrusion engages said at least one indent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774